     Case 4:20-cv-00017-RGE-HCA Document 47 Filed 08/03/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF IOWA
                            CENTRAL DIVISION


ADAEZE DUNCAN,
    Plaintiff/                                Case No. 4:20-cv-17-RGE-HCA
    Counterclaim Defendant,

v.                                            DEFENDANT/COUNTERCLAIM
                                            PLAINTIFF’S MOTION TO COMPEL
INTERNATIONAL MARKETS                               ARBITRATION
LIVE, INC.,
      Defendant/
      Counterclaim Plaintiff.


      COMES NOW the Defendant/Counterclaim Plaintiff, International

Markets Live, Inc. (“IML”), by and through the undersigned counsel, and for its

Motion to Compel Arbitration pursuant to Local Rule 7 and 9 U.S.C. § 4

respectfully states as follows:

      1.     The claims in this lawsuit are subject to a binding arbitration

agreement.

      2.     Filed concurrently herewith and incorporated by reference herein is

the Defendant’s Memorandum of Authorities in Support of this Motion along with

Exhibits “A” through “F” thereto.

      3.     Pursuant to Local Rule 7, the undersigned as requested that the

Plaintiff participate in arbitration and the Plaintiff has refused. The Plaintiff does

not consent to this Motion.

      WHEREFORE Defendant/Counterclaim Plaintiff International Markets

Live, Inc. respectfully requests that the Court enter an Order dismissing Plaintiff
     Case 4:20-cv-00017-RGE-HCA Document 47 Filed 08/03/20 Page 2 of 3




Adaeze Duncan’s lawsuit and compelling arbitration of the Plaintiff’s and IML’s

claims.



                                    /s/ Joseph G. Gamble
                                    Joseph G. Gamble AT0009417
                                    DUNCAN GREEN, P.C.
                                    400 Locust Street, Suite 380
                                    Des Moines, IA 50309-2363
                                    Telephone: (515) 288-6440
                                    Facsimile: (515) 288-6448
                                    jgamble@duncangreenlaw.com
                                    ATTORNEY FOR DEFENDANT/
                                    COUNTERCLAIM PLAINTIFF




                                       2
     Case 4:20-cv-00017-RGE-HCA Document 47 Filed 08/03/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

       I hereby certify that on August 3, 2020, the foregoing document was
electronically served upon the following parties by transmission of the
document to the CM/ECF system.

                  Steven Wandro
                  Ben Arato
                  Wandro and Associates, P.C.
                  2501 Grand Avenue B
                  Des Moines, IA 50312

                  Daniel F. Konicek
                  Peter LeGrand
                  Konicek & Dillon, P.C.
                  21 W. State Street
                  Geneva, IL 60134

                  ATTORNEYS FOR PLAINTIFF/
                  COUNTERCLAIM DEFENDANT

                                           By: /s/ Joseph G. Gamble




                                       3
